DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
   This Office Action responses to the Applicant’s Amendment filed on 12/27/2021 in which claims 4 and 11 have been amended. New claim 19 has been added and entered of record.
     	Claims 1-19 are pending for examination.

Claims Amendment
	The following claims have been amended and agreed upon by the Applicant during a telephone conversation with Len Taylor (applicant’s representative) on 08/02/2022.

	The application has been amended as follows: 
In claim 15, lines 6-15, Change “a peripheral circuit configured to perform a program loop including a program voltage apply step of applying a program voltage to a selected word line among the plurality of word lines, a verify step of verifying a program state of memory cells connected to the selected word line, and a step of precharging a channel region of the memory block; and


wherein the program operation controller controls the peripheral circuit to apply a control voltage to the first and second source select lines at different time points or to apply the control voltage to the first and second drain select lines at different time points." To
 “a peripheral circuit configured to perform a program loop including a program voltage apply step of applying a program voltage to a selected word line among the plurality of word lines, a verify step of verifying a program state of memory cells connected to the selected word line, and a step of precharging a channel region of the memory block through the common source line; and a program operation controller configured to control the peripheral circuit to transfer a precharge voltage to the channel region through the common source line or the plurality of bit lines, in the step of pre-charging the channel region, wherein the program operation controller controls the peripheral circuit to apply a control voltage to the first and second source select lines at different time points or to apply the control voltage to the first and second drain select lines at different time points during the step of the pre-charging”.

In claim 19, , Change “An operating method of a memory device, the operating method comprising: applying a pre charge voltage to a common line; and turning on respective selection transistors at different time points to transfer the pre charge voltage to a channel region of cell strings respectively including the selection transistors, To  “An operating method of a memory device, the operating method comprising: applying a pre charge voltage to a common line or a plurality of bit lines; pre charging a channel region of cell strings through the common line or the plurality of bit lines according to whether the pre charge voltage is applied to either the common line or the plurality of bit lines; turning on a first source selection transistor and a second source selection transistor among selection transistors included in the cell strings at different time points by using a control voltage while the channel region is pre charged through the common line; and turning on a first drain selection transistor and a second drain selection transistor among the selection transistors at different time points by using the control voltage while the channel region is pre charged through the plurality of the bit lines, and wherein the cell strings are included in different memory regions”





	

Allowable Subject Matter
    Claims 1-19 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “discharging a verify voltage applied to a selected word line among the plurality of word lines; and precharging a channel region of the memory block through the common source line, wherein the precharging comprises applying a control voltage to the first source select line and the second source select line at different time point”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-7, the claims have been found allowable due to their dependencies to claim 1 above. 

Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “discharging a verify voltage applied to a selected word line among the plurality of word lines; and precharging a channel region of the memory block through the plurality of bit lines, wherein the precharging comprises applying a control voltage to the first drain select line and the second drain select line at different time points”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 9-14, the claims have been found allowable due to their dependencies to claim 8 above. 

	Regarding independent claim 15, the prior art does not teach or suggest the claimed invention having “ a program voltage apply step of applying a program voltage to a selected word line among the plurality of word lines, a verify step of verifying a program state of memory cells connected to the selected word line, and a step of precharging a channel region of the memory block through the common source line; and a program operation controller configured to control the peripheral circuit to transfer a precharge voltage to the channel region through the common source line or the plurality of bit lines, in the step of precharging the channel region, wherein the program operation controller controls the peripheral circuit to apply a control voltage to the first and second source select lines at different time points or to apply the control voltage to the first and second drain select lines at different time points during the step of the precharging”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 16-18, the claims have been found allowable due to their dependencies to claim 15 above. 

	Regarding independent claim 19, the prior art does not teach or suggest the claimed invention having “pre charging a channel region of cell strings through the common line or the plurality of bit lines according to whether the pre charge voltage is applied to either the common line or the plurality of bit lines; turning on a first source selection transistor and a second source selection transistor among selection transistors included in the cell strings at different time points by using a control voltage while the channel region is pre charged through the common line; and turning on a first drain selection transistor and a second drain selection transistor among the selection transistors at different time points by using the control voltage while the channel region is pre charged through the plurality of the bit lines, and wherein the cell strings are included in different memory regions”, in combination of other limitations thereof as recited in the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1851. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827  

/HOAI V HO/Primary Examiner, Art Unit 2827